UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6713


ARNOLD LYNN DEARMOND,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00291-RBS-TEM)


Submitted:   September 26, 2013       Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnold Lynn DeArmond, Appellant Pro Se. John Watkins Blanton,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arnold      Lynn    DeArmond       seeks   to     appeal      the    district

court’s    order     accepting      the     recommendation          of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition. The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial     showing      of       the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that DeArmond has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3